UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7918


GREGORY S. HINES,

                Plaintiff - Appellant,

          v.

WARDEN RANDALL C. MATHENA; HAROLD W. CLARKE, VADOC,
Director;   EBP  ISRAEL  HAMILTON,  Re-Entry  Institutional
Program Manager; JEFFERY ARTRIP, Unit Manager D. Bldg; TORI
RAIFORD, Counselor,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00288-JLK-RSB)


Submitted:   April 3, 2014                  Decided:   July 10, 2014


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory S. Hines, Appellant Pro Se.     Lara Kate Jacobs Todd,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory S. Hines appeals the district court’s order

dismissing      his   42   U.S.C.   § 1983    (2006)   complaint.        We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                       See

Hines v. Mathena, No. 7:13-cv-00288-JLK-RSB (W.D. Va. Oct. 21,

2013).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in   the   materials

before   this    court     and   argument    would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2